Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 1 of 19 PageID 62




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

   EDIK ASADORIAN,

                       Petitioner,

   vs.                                             Case No.:     3:17-cv-1241-MMH-JBT
                                                                 3:15-cr-65-MMH-JBT
   UNITED STATES OF AMERICA,

                       Respondent.
                                               /

                                           ORDER

         This case is before the Court on Edik Asadorian’s Motion Under 28 U.S.C.

   § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion)

   and pro se memorandum (Civ. Doc. 2, Memorandum). 1 A jury found Asadorian

   guilty of sex trafficking and traveling in interstate commerce to violate a

   protection order. Asadorian challenges his convictions based on three grounds

   of ineffective assistance of counsel. The United States has responded in

   opposition. (Civ. Doc. 6, Response). Although given the opportunity to file a

   reply brief (Civ. Docs. 5, 7), Asadorian has not done so. Thus, the case is ripe for

   a decision.




   1       Citations to the record in the underlying criminal case, United States vs. Edik
   Asadorian, No. 3:15-cr-65-MMH-JBT, will be denoted “Crim. Doc. __.” Citations to the record
   in the civil § 2255 case, No. 3:17-cv-1241-MMH-JBT, will be denoted “Civ. Doc. __.”


                                               1
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 2 of 19 PageID 63




          Pursuant to 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing

   Section 2255 Proceedings 2, the Court has considered the need for an evidentiary

   hearing and determines that a hearing is not necessary to resolve the merits of

   this action. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

   evidentiary hearing on a § 2255 motion is not required when the petitioner

   asserts allegations that are affirmatively contradicted by the record or patently

   frivolous, or if in assuming the facts that he alleges are true, he still would not

   be entitled to any relief); Patel v. United States, 252 F. App’x 970, 975 (11th

   Cir. 2007). 3 For the reasons set forth below, Asadorian’s § 2255 Motion is due

   to be denied.

          I.     Background

          On November 13, 2014, while living in New York, Asadorian and his

   girlfriend got into an altercation in their apartment. (Crim. Doc. 84, Trial

   Transcript, Vol. I at 63-65). Officers from the New York Police Department

   (NYPD) responded to the home, and Asadorian’s girlfriend, V.D., told the

   officers that Asadorian had choked her. Id. at 66-67, 76-77. The officers arrested




   2       Rule 8(a) of the Rules Governing Section 2255 Proceedings expressly requires the Court
   to review the record, including any transcripts and submitted materials, to determine whether
   an evidentiary hearing is warranted before resolving a § 2255 motion.

   3      Although the Court does not rely on unpublished opinions as precedent, they may be
   cited throughout this Order as persuasive authority on a particular point. Rule 32.1 of the
   Federal Rules of Appellate Procedure expressly permits the Court to cite to unpublished
   opinions that have been issued on or after January 1, 2007. Fed. R. App. P. 32.1(a).


                                                 2
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 3 of 19 PageID 64




   Asadorian for strangulation and assault, id. at 77-79, and took photographs of

   V.D.’s injuries (which were later admitted at trial) (see Crim. Doc. 58, Gov’t

   Exhibits 1-1, 1-2, 1-3). The day after the arrest, the Criminal Court of Queens

   County, New York entered an order of protection against Asadorian, instructing

   him to stay away from V.D., not to go within 100 yards of her, and to refrain

   from communication or any other contact with her. See Trial Tr. Vol. I at 87-91;

   Gov’t Ex. 3. The order stated it would remain in place until May 13, 2015, even

   if V.D. consented to having contact, and that Asadorian was advised in court of

   the order’s issuance and its contents. See id. The order specifically advised

   Asadorian that it was a federal crime to cross state lines to violate the order.

   Id.

         Shortly thereafter, Asadorian and V.D. resumed their relationship. Near

   the end of November 2014, they left New York for Florida. (See Crim. Doc. 85,

   Trial Transcript Vol. II at 65-68; Gov’t Ex. 4). The two stopped in several cities

   along the way, including Charleston, South Carolina, where V.D. posted an

   online advertisement for body rubs with Asadorian’s knowledge. Trial Tr. Vol.

   I at 216-17. They arrived at a hotel in Jacksonville, Florida on December 5,

   2014. Gov’t Exs. 8-1, 8-2. With Asadorian’s knowledge, V.D. began posting

   advertisements for “sensual body work” and “Nuru slide” massages on

   Backpage.com, charging $150 for “incalls” and $200 for “outcalls.” Gov’t Ex.




                                           3
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 4 of 19 PageID 65




   B18; Trial Tr. Vol. I at 219-22. The advertisement contained four photographs

   of V.D. wearing lingerie. Trial Tr. Vol. I at 196-99.

         An undercover detective responded to the advertisement and called V.D.,

   who advised she was available for a night call to his address. Trial Tr. Vol. II at

   20-21. V.D. advised the detective that the price for a body rub was $200 because

   she had to pay her driver, Asadorian, $50. Id. at 27. Asadorian drove V.D. to

   meet the undercover detective in Orange Park, Florida. Trial Tr. Vol. I at 243-

   44. V.D. met with the undercover officer and the two discussed what services

   she would provide. Trial Tr. Vol. II at 28. V.D. said she would provide a “Nuru

   Massage,” Trial Tr. Vol. I at 244, which is “where you slide your body on

   somebody’s else’s body,” Trial Tr. Vol. II at 27. V.D. assured the detective that

   he would feel good all over at the end of the massage. Id. at 28. V.D. brought a

   bag that contained lingerie and Nuru gel. Trial Tr. Vol. I at 188; Trial Tr. Vol.

   II at 86, 91. While meeting with the detective, V.D. called Asadorian to notify

   him she was safe. Trial Tr. Vol. II at 37-38.

         Police officers arrested V.D. after she finished discussing the services she

   would provide. Id. at 41. They also arrested Asadorian while he was waiting for

   V.D. in the parking lot outside the residence where V.D. met with the officer.

   Id.

         A federal grand jury eventually returned a two-count superseding

   indictment against Asadorian. (Crim. Doc. 26, Superseding Indictment). In


                                            4
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 5 of 19 PageID 66




   Count One, the grand jury charged Asadorian with transporting V.D. in

   interstate commerce to engage in prostitution and criminal sexual activity, in

   violation of 18 U.S.C. § 2421. In Count Two, the grand jury charged him with

   traveling in interstate commerce to violate a protection order, in violation of 18

   U.S.C. § 2262(a)(1).

         Asadorian pled not guilty to the charges and proceeded to trial. Over the

   course of three days, the jury heard testimony from nine witnesses for the

   government, including V.D., three NYPD officers, and four detectives involved

   in the investigation and arrest of Asadorian. The defense moved for judgment

   of acquittal at the conclusion of the government’s case, Trial Tr. Vol. II at 114,

   but it did not present witnesses of its own. In moving for a judgment of acquittal,

   the defense asserted that the government had not met its burden of proof. Id.

   The Court denied the motion for judgment of acquittal, finding that the evidence

   was sufficient to allow the jury to render a guilty verdict as to both charges. Id.

   at 123–25. During closing arguments, the defense argued to the jury that the

   government’s evidence was insufficient to prove that Asadorian was guilty of

   the charges. (Crim. Doc. 86, Trial Tr. Vol. III at 30-51). After deliberations, the

   jury returned a guilty verdict as to both counts in the Superseding Indictment.

   (Crim. Doc. 62, Jury Verdict).

         The case proceeded to sentencing on April 11, 2016. At the conclusion of

   the sentencing hearing, the Court sentenced Asadorian to concurrent terms of


                                           5
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 6 of 19 PageID 67




   32 months in prison as to each count of conviction, followed by a five-year term

   of supervised release as to Count One and a concurrent term of supervised

   release of three years as to Count Two. (Crim. Doc. 71, Judgment).

         Asadorian filed a notice of appeal, but the Eleventh Circuit Court of

   Appeals affirmed his conviction and sentence. United States v. Asadorian, 688

   F. App’x 825 (11th Cir. 2017). This § 2255 Motion timely followed.


         II.   Discussion

         Pursuant to Title 28, United States Code, Section 2255, a person in

   federal custody may move to vacate, set aside, or correct his sentence. Section

   2255 permits collateral relief on four grounds: (1) the sentence was imposed in

   violation of the Constitution or laws of the United States; (2) the court lacked

   jurisdiction to impose the sentence; (3) the imposed sentence exceeded the

   maximum authorized by law; and (4) the imposed sentence is otherwise subject

   to collateral attack. 28 U.S.C § 2255(a) (2008). Only jurisdictional claims,

   constitutional claims, and claims of error that are so fundamentally defective

   as to cause a complete miscarriage of justice will warrant relief through

   collateral attack. United States v. Addonizio, 442 U.S. 178, 184-86 (1979);

   Spencer v. United States, 773 F.3d 1132, 1138 (11th Cir. 2014) (en banc) (“[A]

   district court lacks the authority to review the alleged error unless the claimed

   error constitute[s] a fundamental defect which inherently results in a complete



                                          6
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 7 of 19 PageID 68




   miscarriage of justice.” (internal quotation marks omitted)). The Supreme

   Court has recognized that a petitioner’s claim that he received ineffective

   assistance of counsel in violation of the Sixth Amendment is properly brought

   in a collateral proceeding under § 2255. Massaro v. United States, 538 U.S. 500,

   504 (2003).

         To establish ineffective assistance of counsel, a § 2255 petitioner must

   demonstrate both: (1) that his counsel’s conduct amounted to constitutionally

   deficient performance, and (2) that counsel’s deficient performance prejudiced

   his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984); Martin v.

   United States, 949 F.3d 662, 667 (11th Cir. 2020). In determining whether the

   petitioner has satisfied the first requirement, that counsel performed

   deficiently, the Court adheres to the standard of reasonably effective assistance.

   Weeks v. Jones, 26 F.3d 1030, 1036 (11th Cir. 1994) (citing Strickland, 466 U.S.

   at 688). The petitioner must show, in light of all the circumstances, that

   counsel’s performance fell outside the “‘wide range of professionally competent

   assistance.’” Scott v. United States, 890 F.3d 1239, 1258 (11th Cir. 2018)

   (quoting Payne v. Allen, 539 F.3d 1297, 1315 (11th Cir. 2008)). In other words,

   “[t]he standard for effective assistance of counsel is reasonableness, not

   perfection.” Brewster v. Hetzel, 913 F.3d 1042, 1056 (11th Cir. 2019) (citing

   Strickland, 466 U.S. at 687). To satisfy the second requirement, that counsel’s

   deficient performance prejudiced the defense, the petitioner must show a


                                           7
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 8 of 19 PageID 69




   reasonable probability that, but for counsel’s error, the result of the proceeding

   would have been different. Martin, 949 F.3d at 667 (citing Padilla v. Kentucky,

   559 U.S. 356, 366 (2010)). In determining whether a petitioner has met the two

   prongs of deficient performance and prejudice, the Court considers the totality

   of the evidence. Strickland, 466 U.S. at 695. However, because both prongs are

   necessary, “there is no reason for a court… to approach the inquiry in the same

   order or even to address both components of the inquiry if the defendant makes

   an insufficient showing on one.” Id. at 697; see also Wellington v. Moore, 314

   F.3d 1256, 1261 n.1 (11th Cir. 2002) (“We need not discuss the performance

   deficiency component of [petitioner’s] ineffective assistance claim because

   failure to satisfy the prejudice component is dispositive.”).


         A. Ground One


         First, Petitioner alleges that trial counsel gave ineffective assistance by

   failing to investigate or summon witnesses who allegedly would have provided

   favorable testimony. § 2255 Motion at 4; Memorandum at 7-14. According to

   Asadorian, these witnesses “would have proved he did not possess the requisite

   intent to violate the statute with which he was charged.” § 2255 Motion at 4.

   Specifically, Asadorian asserts that the witnesses would have proven that, for

   purposes of 18 U.S.C. § 2262(a), he lacked specific intent to violate the New




                                           8
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 9 of 19 PageID 70




   York restraining order when he traveled across state lines with V.D.

   Memorandum at 9-10.

         Asadorian states that, right before he and V.D. left New York for Florida,

   she went to a state courthouse and inquired about having the protection order

   lifted. See id. at 10–11. Upon returning to the vehicle, Asadorian claims that

   V.D. told him “everything was alright regarding the restrictive order and that

   they could leave for Florida.” Id. at 11; see also id. at 12. Asadorian claims he

   simply relied on V.D.’s statement in deciding to leave New York, id. at 12–13,

   even though he admits it was a violation of the protection order to have had

   that contact with V.D. in the first place, id. at 7, 12.

         Asadorian contends that counsel should have contacted the unnamed

   New York court employee with whom V.D. allegedly spoke about lifting the

   protection order. Id. at 10. He also asserts that counsel should have contacted

   his New York landlord, whom Asadorian notified in October 2014 of his intent

   to vacate the apartment and move to Florida. Id. Additionally, he argues that

   counsel should have cross-examined V.D. about the circumstances of their

   reconciliation, her alleged request that the protection order be lifted, and what

   she told Asadorian about requesting that the order be lifted. Id. at 11.

         This claim lacks merit. “Complaints of uncalled witnesses are not favored,

   because the presentation of testimonial evidence is a matter of trial strategy

   and because allegations of what a witness would have testified are largely


                                             9
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 10 of 19 PageID 71




   speculative.” Buckelew v. United States, 575 F.2d 515, 521 (5th Cir. 1978). 4

   Even if counsel's failure to call a witness “appears to have been unwise in

   retrospect, the decision will be held to have been ineffective assistance only if it

   was so patently unreasonable that no competent attorney would have chosen

   it.” Dingle v. Sec'y, Dep't of Corr., 480 F.3d 1092, 1099 (11th Cir. 2007)

   (quotation marks omitted). Thus, “[t]he mere fact that other witnesses might

   have been available ... is not a sufficient ground to prove ineffectiveness of

   counsel.” Waters v. Thomas, 46 F.3d 1506, 1514 (11th Cir. 1995) (en banc)

   (citation omitted). Additionally, “evidence about the testimony of a putative

   witness must generally be presented in the form of actual testimony by the

   witness or on affidavit. A defendant cannot simply state that the testimony

   would have been favorable; self-serving speculation will not sustain an

   ineffective assistance claim.” United States v. Ashimi, 932 F.2d 643, 650 (7th

   Cir. 1991) (footnotes omitted) (cited by Estiven v. Sec’y, Dep’t of Corr., No. 16-

   14056-D, 2017 WL 6606915, at *4 (11th Cir. Sept. 28, 2017) (denying COA)).

         Here, Asadorian provides no affidavit or proffer of testimony from V.D.,

   his former landlord, or the unnamed New York court employee setting forth

   what testimony they would have given. Thus, Petitioner has offered no evidence




   4     Decisions of the former Fifth Circuit Court of Appeals that were issued
   on or before September 30, 1981 are binding in the Eleventh Circuit Court of
   Appeals. Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981).

                                           10
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 11 of 19 PageID 72




   that, even if these witnesses had testified (or if V.D. had been questioned as he

   argues), the testimony would have affected the outcome of trial. Notably,

   “speculation that the missing witnesses would have been helpful” “is

   ‘insufficient to carry the burden of a habeas corpus petitioner.’” Johnson v.

   Alabama, 256 F.3d 1156, 1187 (11th Cir. 2001) (quoting Aldrich v. Wainwright,

   777 F.2d 630, 636 (11th Cir. 1985)). Because Asadorian’s “self-serving

   speculation” that the witnesses’ testimony would have been favorable “will not

   sustain an ineffective assistance claim,” Ashimi, 932 F.2d at 650, Asadorian has

   not shown that counsel’s failure to call or question the witnesses was deficient

   or prejudicial under Strickland.

         Moreover, Asadorian was not prejudiced by counsel’s failure to elicit the

   aforementioned testimony because much (if not all) of it would have been

   irrelevant. Asadorian was advised of the issuance and contents of the protection

   order, including its prohibition on Asadorian having any contact with V.D. Trial

   Tr. Vol. I at 87-91; Gov’t Ex. 3. The order notified Asadorian that it would

   remain in place even if V.D. consented to having contact with him, and that it

   was a federal crime to cross state lines to violate the order. Id. He was further

   advised that the protection order would remain in place until May 13, 2015. Id.

   That Asadorian may have notified his landlord in October 2014 of his intent to

   leave New York does not mean that it was permissible for him to leave New

   York with V.D. on or around December 1, 2014, after the protection order had


                                          11
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 12 of 19 PageID 73




   been issued in November 2014. And, although good-faith reliance on the advice

   of a government official, attorney, or other professional about a matter within

   their expertise might negate specific intent, see, e.g., United States v. Kottwitz,

   614 F.3d 1241, 1271 (11th Cir. 2010) (good faith reliance on accountant’s

   advice), opinion withdrawn in part on denial of rehearing, 627 F.3d 1383 (11th

   Cir. 2010), Asadorian could not have relied on V.D.’s statements about the order

   being lifted because she was not an expert. In any event, it is far from evident

   that Asadorian’s reliance on V.D.’s statement was in good faith, especially

   considering that his contact with her was in violation of the order of protection

   and that he was advised that the protection order would remain in place until

   May 13, 2015, even if V.D. consented to having contact with him.

         Accordingly, the claim in Ground One lacks merit and relief as to this

   claim is due to be denied.


         B. Ground Two


         Next, Asadorian contends that counsel gave ineffective assistance by

   denying him the right to testify. § 2255 Motion at 5; Memorandum at 14-19.

   Asadorian asserts that he decided to testify because of counsel’s failure to call

   other witnesses to the stand. According to Asadorian, however, “[c]ounsel not

   only refused to accept the defendant’s decision to testify on his own behalf and

   would not call him to the stand, but also failed to inform the defendant that this



                                           12
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 13 of 19 PageID 74




   was a constitutional right in which the ultimate decision was for him to decide.”

   § 2255 Motion at 5. Asadorian alleges that counsel told him he was not allowed

   to testify and that counsel “decided the issue for him.” Id.

         A defendant has a constitutional right to testify in his behalf. Rock v.

   Arkansas, 483 U.S. 44, 51-53 (1987). That right is personal and fundamental; it

   cannot be waived by the court or trial counsel, but only by the defendant. United

   States v. Teague, 953 F.2d 1525, 1532 (11th Cir. 1992). Indeed, the defendant

   is the one “who above all others may be in a position to meet the prosecution’s

   case.” Ferguson v. Georgia, 365 U.S. 570, 582 (1961).

         “[T]he appropriate vehicle for claims that the defendant’s right to testify

   was violated by defense counsel is a claim of ineffective assistance of counsel

   under Strickland....” Teague, 953 F.2d at 1534. Counsel has a duty to “advise

   the defendant (1) of his right to testify or not testify; (2) of the strategic

   implications of each choice; and (3) that it is ultimately for the defendant

   himself to decide whether to testify.” McGriff v. Dep’t of Corrections, 338 F.3d

   1231, 1237 (11th Cir. 2003) (citing Teague, 953 F.2d at 1533). Counsel performs

   deficiently where he or she “has refused to accept the defendant’s decision to

   testify and refused to call him to the stand, or where defense counsel never

   informed the defendant of his right to testify and that the final decision belongs

   to the defendant alone.” Gallego v. United States, 174 F.3d 1196, 1197 (11th

   Cir. 1999). If counsel has performed deficiently, the petitioner must further


                                           13
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 14 of 19 PageID 75




   establish prejudice, i.e., a reasonable probability that the outcome of the

   proceedings would have been different but for counsel’s error. Strickland, 466

   U.S. at 697; see also Nejad v. Att’y General, State of Ga., 830 F.3d 1280, 1290

   (11th Cir. 2016).

         While the decision to testify is the defendant’s alone, an attorney does not

   render ineffective assistance by strategically advising a defendant not to take

   the stand. “[I]f defense counsel believes that it would be unwise for the

   defendant to testify, counsel may, and indeed should, advise the client in the

   strongest possible terms not to testify.” Teague, 953 F.2d at 1533.

         Here, the record refutes Asadorian’s claim that trial counsel prevented

   him from testifying or that Asadorian was unaware he had the right to testify.

   The Court had several discussions on the record with Asadorian and his federal

   public defenders, Jeffrey Gedbaw and Maurice Grant, about his right to testify.

         On the first day of trial, the Court advised Asadorian:

         THE COURT:        I just want to remind you – and I think I did do
                           this at the last status, but you have the right to
                           testify in this case and you have the right not to
                           testify. That choice is entirely yours. No one can
                           force you to testify.

                           You need to make that decision. You should
                           confer with your attorney, but in the end, it has
                           to be your decision. Do you understand that?

         [ASADORIAN]:      Yes, Your Honor.




                                          14
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 15 of 19 PageID 76




         THE COURT:        All right. So I’m told that the Government may
                           finish their case tomorrow.

                           If Mr. Gedbaw stands up and announces that he
                           rests and you have not testified, then I’m going to
                           understand that you made that decision not to
                           testify.

                           Is that fair?

         [ASADORIAN]:      Yes, Your Honor.

   Trial Tr. Vol. I at 297-98. Later that day, Mr. Gedbaw advised the Court that

   the only evidence the defense might put on would be Asadorian’s testimony, but

   he was not yet certain of that. Id. at 299. Mr. Gedbaw stated that he would

   discuss both options with Asadorian, but that it was something Asadorian

   would need to decide after the government had completed its case. Id.

         On the second day of trial, as the government was approaching the end of

   its presentation, Mr. Gedbaw notified the Court during a sidebar that he did

   not know if Asadorian was going to testify. Trial Tr. Vol. II at 94. Mr. Gedbaw

   stated that Asadorian had indicated that morning he was not going to take the

   stand, but that Mr. Gedbaw would need to consult with Asadorian to see if

   anything had changed. Id. The Court and Asadorian’s public defenders agreed

   that, once the government had finished presenting its evidence, counsel should

   talk again with Asadorian about whether he wanted to testify. Id. at 95. The

   government rested its case a short time later and the Court prepared to recess

   for lunch. Before recessing, the Court reminded Asadorian’s counsel to discuss


                                           15
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 16 of 19 PageID 77




   with him whether he wished to testify. Id. at 112-13. Once the Court

   reconvened, Mr. Gedbaw announced that “Mr. Asadorian does not wish to

   testify on his own behalf,” and that the defense would rest its case when the

   jury returned. Id. at 113. Asadorian did not object to that statement.

         The foregoing record establishes that Asadorian was aware of his right to

   testify and that he alone had the right to decide whether or not to testify. The

   record further shows that, contrary to his self-serving allegations, Asadorian

   decided not to testify. Moreover, Asadorian fails to explain how, in light of the

   evidence presented at trial, there is a reasonable probability the jury would

   have acquitted him even if he had testified. Accordingly, relief on the claim in

   Ground Two is due to be denied.


         C. Ground Three


         Finally, Asadorian asserts that counsel gave ineffective assistance during

   jury selection by failing to object when the presiding judge advised prospective

   jurors that Asadorian was not a citizen of the United States. Memorandum at

   4. Asadorian alleges that the judge “capitalized on the issue and made emphasis

   to the jury on this point … implying he could be from one of the countries

   connected to drugs, prostitution, or drug cartels such as Mexico, or from the

   middle east countries connected to terrorism.” Id.




                                          16
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 17 of 19 PageID 78




         Asadorian mischaracterizes the record. During jury selection, the

   Magistrate Judge advised the jury pool that Asadorian was not an American

   citizen in the context of asking the prospective jurors whether they could be fair

   and impartial. The judge stated:

         The defendant in this case, Mr. Asadorian, is not a citizen of this
         country. Under the laws of the United States a defendant who is
         not a citizen of the United States has the same constitutional rights
         in a criminal trial, including the presumption of innocence, as
         someone who is a citizen.

         Is there anyone who will have difficulty following that rule of law?

   (Crim. Doc. 93, Jury Selection Transcript at 99). This question was agreed upon

   by the United States and defense counsel. Id. at 14–15. There was no reference

   to Asadorian’s country of origin.

         “The purpose of voir dire is to enable the defendant to evaluate the

   prospective jurors and select a fair and impartial jury.” United States v. Vera,

   701 F.2d 1349, 1355 (11th Cir. 1983). Asking prospective jurors whether the

   defendant’s nationality or lack of citizenship will prejudice them is part of the

   process of ensuring that the jury is fair and impartial. Cf. United States v.

   Mendez, 490 F. App’x 287, 290–91 (11th Cir. 2012) (defendants argued that

   district court erred by not asking prospective jurors whether they would be

   biased by defendants’ Honduran nationality, but the judge asked the jury pool

   this question). Here, the Magistrate Judge appropriately asked the jury pool

   whether they could be fair and impartial given Asadorian’s lack of citizenship.


                                          17
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 18 of 19 PageID 79




   Because counsel had no ground on which to object, they did not render

   ineffective assistance by not doing so. Therefore, relief on the claim in this

   ground is due to be denied as well.

         III.   Certificate of Appealability

         The undersigned opines that a certificate of appealability is not

   warranted. This Court should issue a certificate of appealability only if the

   petitioner makes “a substantial showing of the denial of a constitutional right.”

   28 U.S.C. § 2253(c)(2). To make this substantial showing, Asadorian “must

   demonstrate that reasonable jurists would find the district court's assessment

   of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S.

   274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that

   “the issues presented were 'adequate to deserve encouragement to proceed

   further,’” Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003) (quoting Barefoot

   v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

         Where a district court has rejected a petitioner's claims on the merits, the

   petitioner must demonstrate that reasonable jurists would find the district

   court's assessment of the claims debatable or wrong. See Slack, 529 U.S. at 484.

   However, when the district court has rejected a claim on procedural grounds,

   the petitioner must show that “jurists of reason would find it debatable whether

   the petition states a valid claim of the denial of a constitutional right and that

   jurists of reason would find it debatable whether the district court was correct


                                           18
Case 3:17-cv-01241-MMH-JBT Document 8 Filed 03/11/21 Page 19 of 19 PageID 80




   in its procedural ruling.” Id. Upon consideration of the record as a whole, this

   Court will deny a certificate of appealability.

           As such, and in accordance with the Rules Governing Section 2255 Cases

   in the United States District Courts, it is hereby ORDERED:

      1. Petitioner Edik Asadorian’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

           Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

      2. The Clerk is directed to enter judgment in favor of the United States and

           against Asadorian, and close the file.

      3. If Asadorian appeals the denial of the petition, the Court denies a

           certificate of appealability. Because this Court has determined that a

           certificate of appealability is not warranted, the Clerk shall terminate

           from the pending motions report any motion to proceed on appeal as a

           pauper that may be filed in this case. Such termination shall serve as

           a denial of the motion.

           DONE AND ORDERED at Jacksonville, Florida this 11th day of March,

   2021.




   lc 19
   Copies:
   Counsel of record
   Petitioner



                                            19
